Citation Nr: 9926585	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-33 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, asserted to be the result of tobacco use.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from November 1942 
to November 1945.  

This appeal arises from an August 1997 rating action of the 
Winston-Salem, North Carolina, regional office (RO).  By this 
decision, the RO denied service connection for the cause of 
the veteran's death, asserted to be the result of tobacco 
use.  The RO notified the appellant of the August 1997 
determination in the following month.  Thereafter, the 
appellant perfected a timely appeal with respect to the 
denial of her claim for service connection for the cause of 
the veteran's death, which she maintained was the result of 
his tobacco use.  


REMAND

According to the certificate of death which has been obtained 
and associated with the claim folder, the veteran died in 
June 1986 at the age of 63 from cardio-respiratory arrest 
which was caused by squamous cell carcinoma of the oral 
cavity.  The certificate of death also indicates that an 
autopsy was not performed on the veteran and that his case 
was not referred to a medical examiner.  At the time of the 
veteran's death, service connection had not been granted for 
any disease or disability.  

Service medical records are negative for complaints of, 
treatment for, or findings of cancer of the veteran's oral 
cavity.  In fact, the separation examination which was 
conducted in November 1945 demonstrated that the veteran had 
no defect or disease of his tongue, palate, pharynx, larynx, 
and tonsils.  The veteran's first VA examination, following 
his November 1945 discharge from active military duty, was 
completed in July 1960.  This post-service examination 
demonstrated no disease or defect of the veteran's mouth or 
throat.  

The first post-service evidence of cancer of the oral cavity 
is dated in March 1983, when the veteran was examined for a 
right cervical mass which was "highly suspicious for 
carcinoma" and whose primary source was unknown.  An 
operative report dated one week later indicated that a direct 
laryngoscopy, nasopharyngoscopy, as well as biopsies of the 
veteran's nasopharynx, the base of his tongue, and his right 
neck mass resulted in a diagnosis of probable carcinoma which 
was metastatic to the right upper neck and which originated 
from an unknown primary source.  A modified radical neck 
dissection completed approximately one month later led to a 
final diagnosis of well-differentiated squamous cell 
carcinoma of the right neck possibly arising from a branchial 
cleft cyst.  Subsequent medical records illustrate that the 
veteran was treated with radiation.  

Thereafter, in February 1985, the veteran was treated for a 
provisional diagnosis of a recurrence of metastatic carcinoma 
of his mouth, including his tongue.  During a one-week 
hospitalization in March 1985, the veteran underwent a 
panendoscopy and a tongue biopsy which showed invasive 
squamous cell carcinoma.  The veteran's entire tongue was 
involved with carcinoma.  Because the veteran did not wish to 
undergo a total glossectomy and laryngectomy, he was not felt 
to be a candidate for further radiation therapy due to the 
extent of this disease.  The veteran was discharged with a 
diagnosis of terminal cancer.  Thereafter, the veteran was 
essentially treated by physician visits and Hospice 
involvement until his terminal hospitalization.  

In May 1986, the veteran was hospitalized for approximately 
one-and-a-half weeks until his death in June 1986.  According 
to the report of this terminal hospitalization, the veteran's 
final diagnoses included cardiopulmonary arrest probably 
secondary to sepsis, advanced squamous cell carcinoma of the 
oropharyngeal cavity with local extension (status post 
surgery and radiotherapy), nutritional debilitation secondary 
to the cancer, mild reactive depression secondary to the 
cancer, and mandibular distortion with mass effect secondary 
to tumor involvement and superimposed osteomyelitis.  

Throughout the current appeal, the appellant has asserted 
that the veteran began using, and became dependent upon, 
tobacco during his active military duty and that this 
dependence led to the cancer which caused his death.  
Specifically, in a statement received at the RO in July 1997, 
the appellant explained that, to the best of her knowledge, 
the veteran did not smoke prior to his entry into service, 
that he began to smoke during basic training, and that he 
continued to smoke up until 1985.  In support of these 
contentions, the appellant submitted in July 1997, four lay 
statements from relatives and a friend of the veteran who 
maintained that they did not witness the veteran smoking 
until after his discharge from active military duty and that, 
upon his return home, he continued to smoke at least two 
packs of cigarettes per day until soon before his death.  

In further support of these contentions, the appellant 
submitted two private medical statements.  In particular, in 
a June 1997 statement, a private physician's assistant noted 
that he had "[r]eview[ed] . . . the [veteran's] records" 
which indicate that the veteran had received treatment at the 
Mountain View Medical Center for oropharyngeal carcinoma with 
tongue involvement.  The physician's assistant also noted 
that the veteran's records indicate that he had smoked 
"one-half pack" of cigarettes per day but do not reveal 
when he started or stopped smoking.  Additionally, the 
physician's assistant expressed his opinion that the 
veteran's oropharyngeal cancer is "probably . . . related to 
his cigarette smoking" but also admitted that this potential 
relationship is "probably better documented through the VA 
in Durham."  

Additionally, in a November 1997 statement, a private 
physician explained that he had treated the veteran "for a 
number of years," including during his terminal period for 
progressive oropharyngeal squamous cell.  The physician noted 
that the veteran's wife had informed him that the veteran 
smoked two to three packs of cigarettes per day, that his 
tobacco use "dates back to his World War II service days," 
and that this smoking history is confirmed in the medical 
records.  The physician also expressed his opinion that the 
veteran's "oropharyngeal type of cancer has been shown in 
clinical studies to have a significant correlation with 
previous smoking" and that "[i]t certainly seems 
appropriate to consider his tobacco use as an important 
contributing factor to his oropharyngeal carcinoma and 
terminal illness."  

Direct service connection of disability or death may be 
established if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty in the 
active military, naval or air service.  VAOPGCPREC 2-93 
(January 13, 1993).  Service connection for the cause of the 
veteran's death may also be established if the evidence shows 
that the veteran acquired a dependence on nicotine in 
service, and that dependence was considered the proximate 
cause of death resulting from the use of tobacco products by 
the veteran.  VAOPGCPREC 19-97 (May 13, 1997).  Therefore, a 
determination must be made, based upon the evidence of 
record, as to whether the veteran acquired a nicotine 
dependence during service, and/or whether smoking while in 
service resulted in his or her adenocarcinoma.   Importantly, 
the possible effect of smoking before or after military 
service must be taken into account in making this 
determination.  

The Board of Veterans' Appeals (Board) acknowledges the June 
and November 1997 private medical statements which include 
opinions that the veteran's oropharyngeal cancer is 
"probably . . . related to his cigarette smoking," that his 
particular "type of cancer has been shown in clinical 
studies to have a significant correlation with previous 
smoking," and that "[i]t certainly seems appropriate to 
consider his tobacco use as an important contributing factor 
to his oropharyngeal carcinoma and terminal illness."  
Significantly, however, while these medical opinions provide 
some association with the cancer of the veteran's oral cavity 
to his tobacco use, they do not afford competent evidence of 
a relationship between his cancer and his tobacco use during 
service.  

Lay statements made in the present case indicate that the 
veteran likely did not smoke prior to his entry into service, 
that he likely began to smoke during basic training, and that 
he smoked two to three packs of cigarettes per day after his 
return home from military discharge until close to his death.  
Service personnel records indicate that the veteran was 
discharged from active military duty in November 1945 after 
three years of active service.  Due to receipt of medical 
evidence which tends to associate the cancer of the veteran's 
oral cavity with his smoking as well as his apparent smoking 
history which included three years during service and 
approximately 40 years following active duty, the Board 
concludes that a remand is necessary to obtain a medical 
opinion that addresses the question as to the onset of any 
nicotine dependence, and whether the veteran's in-service 
smoking caused him to develop cancer of his oral cavity.  

Further review of the claims folder indicates that, while 
some of the veteran's pertinent medical records have been 
obtained and associated with the claims folder, not all 
relevant treatment reports have been retrieved.  In 
particular, copies of records of treatment that the veteran 
received at the Mountain View Medical Center have not been 
procured.  Additionally, according to a January 1986 VA 
Outpatient Clinic record, the veteran was unable to travel to 
a VA Medical Center (VAMC) for treatment.  The nature of his 
condition precluded him from receiving treatment from the 
nearest VAMC.  Consequently, the veteran was receiving home 
care via physician visits and Hospice involvement.  Copies of 
records of such home treatment have not been obtained.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The appellant should be given an 
opportunity to supplement the record on 
appeal.  Specifically, she should be 
asked about records of any treatment 
received by the veteran for the squamous 
cell carcinoma of his oropharyngeal 
cavity which have not previously been 
obtained and associated with the claims 
folder.  The Board is particularly 
interested in records of cancer treatment 
received by the veteran in his home from 
physicians and from the Hospice of Wilkes 
Inc. (P.O. Box 609, North Wilkesboro, 
North Carolina 28659) during the months 
preceding his May 1986 hospitalization 
and from the Mountain View Medical 
Center.  The RO should assist the 
appellant in accordance with 38 C.F.R. 
§ 3.159 (1998).  

2.  The claims folder should be referred 
to a VA physician competent in the area 
of oncology to determine the etiology of 
the factors which led, or contributed, to 
the veteran's death.  The claims folder, 
and a copy of this remand, must be made 
available to the physician.  The 
physician is requested to review the 
claims folder and prepare an opinion as 
to whether it is at least as likely as 
not that the veteran became addicted to 
nicotine in service, and whether it is at 
least as likely as not that the veteran's 
smoking in service led directly to, or 
caused, the squamous cell carcinoma of 
his oropharyngeal cavity which led to his 
death.  In answering these questions, the 
physician should also consider the 
possible effect of the veteran's smoking 
before and after his military service.  
Complete rationale must be provided for 
all conclusions reached and opinions 
expressed, and in the event additional 
consultation from other specialists is 
deemed necessary, that should be 
accomplished.  

3.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death, asserted to 
be the result of tobacco use.  In 
adjudicating this claim, the RO should 
consider VAOPGCPREC 2-93 (January 13, 
1993), and VAOPGCPREC 19-97 (May 13, 
1997).  If the benefit sought is not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
given the appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until she is informed, but she may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
comply with governing adjudicative procedures and to obtain 
clarifying evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




